Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161642(72)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  RAKESH NAYYAR, Personal Representative                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  of the ESTATE OF BIMLA NAYYAR,                                                                       Megan K. Cavanagh,
              Plaintiff-Appellant,                                                                                      Justices

                                                                    SC: 161642
  v                                                                 COA: 343676
                                                                    Wayne CC: 13-009819-NH
  OAKWOOD HEALTHCARE, INC., doing
  business as OAKWOOD HOSPITAL &
  MEDICAL CENTER,
               Defendant-Appellee.
  __________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his reply is GRANTED. The reply submitted on September 29, 2020, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 2, 2020

                                                                               Clerk